Case 6:19-cv-00364-JDK-KNM Document 59 Filed 07/27/21 Page 1 of 3 PageID #: 700




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                                  §
TERRY L. LEADON, JR.,                             §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §    Case No. 6:19-cv-364-JDK-KNM
                                                  §
BRYAN COLLIER, et al.,                            §
                                                  §
        Defendants.                               §
                                                  §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Terry L. Leadon, Jr., proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge K. Nicole Mitchell for findings of fact, conclusions of law, and recommendations

 for disposition.

          Before the Court are a motion for summary judgment by Defendants William

 Bradley, Johnda Wallace, and Fawas Lambo (Docket No. 50)1 and a motion for

 summary judgment by Defendant Gideon Oputy (Docket No. 53). Both motions seek

 summary judgment based on Plaintiff’s failure to exhaust administrative remedies

 before filing suit. On May 24, 2021, Judge Mitchell issued a Report recommending

 that the Court grant both summary judgment motions and dismiss Plaintiff’s claims

 against Defendants Bradley, Wallace, and Oputy without prejudice for failure to



 1   As Judge Mitchell’s Report and Recommendation explains, while Defendants Bradley, Lambo, and
     Wallace all joined this motion for summary judgment, the motion argues for dismissal only for
     Defendants Bradley and Wallace. Docket No. 54 at 2.


                                                 1
Case 6:19-cv-00364-JDK-KNM Document 59 Filed 07/27/21 Page 2 of 3 PageID #: 701




 exhaust administrative remedies. Docket No. 54. Further, the Report recommended

 dismissing Plaintiff’s claims against Defendant Lambo as to the February 11, 2019

 incident. No objections to this Report have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, no objections were filed in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 54) as the findings of this Court.

       The Court GRANTS Defendants Bradley, Wallace, and Lambo’s motion for

 summary judgment (Docket No. 50) and GRANTS Defendant Oputy’s motion for




                                               2
Case 6:19-cv-00364-JDK-KNM Document 59 Filed 07/27/21 Page 3 of 3 PageID #: 702




 summary judgment (Docket No. 53). Plaintiff’s claims against Defendants Bradley,

 Wallace, and Oputy are DISMISSED without prejudice for failure to exhaust

 administrative remedies.    Further, for the reasons explained in the Report and

 Recommendation, Plaintiff’s claims against Defendant Lambo concerning the

 February 11, 2019 incident are DISMISSED without prejudice for failure to exhaust

 administrative remedies. Docket No. 54 at 7, 8.

       It is further ORDERED that Defendants Bradley, Wallace, and Oputy are

 DISMISSED as parties to the lawsuit. The dismissal of these claims and parties

 shall have no effect on Plaintiff’s claim against Defendant Lambo for the March 10,

 2019 incident, which is the only claim remaining in the case.

       It is further ORDERED that in accordance with the Court’s scheduling order,

 any motion for summary judgment by Defendant Lambo on issues other than

 exhaustion of administrative remedies are due within thirty days of the entry of this

 order. Should Defendant Lambo believe that disputed issues of fact exist which

 preclude summary judgment, he shall so advise the Court within this thirty-day

 period.

           So ORDERED and SIGNED this 27th day of July, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                          3
